Citation Nr: 1430841	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  07-30 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for lupus erythematosus.

2. Entitlement to service connection for Lyme disease.

3. Entitlement to service connection for depression, to include as secondary to a service-connected disability.

4. Entitlement to a higher initial rating for degenerative arthritis of the spine, evaluated as 10 percent disabling from September 15, 2004 to February 10, 2011 and as 20 percent disabling from February 11, 2011.

5. Entitlement to an initial compensable rating for recurrent otitis externa-media.

6. Entitlement to an initial rating in excess of 10 percent for chronic sinusitis with a history of allergic rhinitis.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 2001.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In the June 2005 rating decision, the RO granted service connection and assigned an initial 10 percent rating for degenerative arthritis of the spine, effective September 15, 2004.  In a May 2012 rating decision, the Appeals Management Center (AMC) granted a 20 percent rating for this disability, effective February 11, 2011.  Despite the grant of this higher rating, the Veteran has not been awarded the highest possible evaluation, and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In June 2010 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of the hearing is of record.  

The case was previously remanded in August 2010 and December 2012.  




The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes a February 2014 Informal Hearing Presentation (IHP) from Veterans of Foreign Wars of the United States.  The VBMS e-folder does not contain any additional relevant evidence.  

While Veterans of Foreign Wars filed argument on behalf of the Veteran in February 2014 and the claims file includes a September 2004 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming Veterans of Foreign Wars as the Veteran's representative, the most recent VA Form 21-22 of record is a VA Form 21-22 naming Disabled American Veterans as the Veteran's representative which was received in February 2009.  

A power of attorney, executed on either VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, or VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA. 38 C.F.R. § 14.631(a) (2013).  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim. 38 C.F.R. § 14.631(e)(1).  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  

Because of the confusion regarding the Veteran's wishes with respect to representation in the case, the Board sent him a letter in April 2014 advising him that the most recent documentation appointing a representative is the VA Form 21-22 received in February 2009 naming Disabled American Veterans as his representative, although other correspondence in the file reflected that he wanted to be represented by Veterans of Foreign Wars.  The Board advised the Veteran that action on his claim would be delayed for 30 days to allow him the opportunity to appoint another representative or indicate that he wanted to represent himself.  The Board informed the Veteran that, if he or his new representative did not respond within 30 days, the Board would assume that he wished to remain represented by Disabled American Veterans and review of his appeal would be resumed.  In June 2014, the Veteran submitted a statement indicating that he wanted to represent himself.  

In January 2005, the Veteran filed a claim for service connection for nail fungus on his feet.  The record does not reflect that this claim has yet been adjudicated.  In a statement submitted with his September 2007 VA Form 9, the Veteran asserted that several problems he had claimed were not listed in his July 2006 statement of the case (SOC), specifically, his shoulders and ulcers.  He indicated that he had been rated 10 percent disabling for his right shoulder, but his left shoulder was "ten times worse."  In the June 2005 rating decision, the RO granted service connection for right shoulder impingement syndrome (evaluated as 10 percent disabling) and a peptic ulcer, also claimed as a duodenal ulcer (evaluated as 0 percent disabling).  The RO denied service connection for left shoulder impingement syndrome.  

The issues of whether new and material evidence has been received to reopen a claim for service connection left shoulder impingement syndrome, entitlement to service connection for nail fungus on the feet, and entitlement to increased ratings for right shoulder impingement syndrome and a peptic ulcer have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Resolving all doubt in his favor, lupus erythematosus manifested to a compensable degree within one year of the Veteran's separation from service.    

2.  The Veteran does not have current Lyme disease and the preponderance of the evidence is against finding that he has residuals of Lyme disease related to service.  

3.  The evidence is at least evenly balanced as to whether the Veteran's major depressive disorder is related to service-connected disability.   

4.  Prior to February 11, 2011, the Veteran's service-connected low back disability was manifested by forward flexion to no less than 75 degrees and combined range of motion to more than 120 degrees; it was not manifested by muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour, separately compensable neurological manifestations, or incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least two weeks during a 12-month period. 

5.  Since February 11, 2011 the Veteran's service-connected low back disability was manifested by forward flexion to no less than 50 degrees; it was not manifested by separately compensable neurological manifestations, or incapacitating episodes of IVDS having a total duration of at least four weeks during a 12-month period. 

6.  The Veteran's recurrent otitis externa-media has been manifested by complaints of pain, itching, scaling, and discharge; it has not required frequent and prolonged treatment.  

7.  The Veteran's sinusitis/allergic rhinitis has been manifested by complaints of nasal congestion, drainage which is sometimes purulent, headaches, watery eyes, eye swelling, and itching of the nose and eyes; it has not been manifested by three or more incapacitating episodes per year necessitating prolonged antibiotic treatment (lasting 4 to 6 weeks); more than six non-incapacitating episodes per year characterized by headaches, pain and purulent discharge or crusting; polyps; or more than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.






CONCLUSIONS OF LAW

1.  Service connection for lupus erythematosus is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for the establishment of service connection for Lyme disease are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  Service connection for major depressive disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).

4.  The criteria for a rating in excess of 10 percent for the service-connected low back disability, prior to February 11, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).  

5.  The criteria for a rating in excess of 20 percent for the service-connected low back disability, since February 11, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).  

6.  The criteria for a compensable rating for recurrent otitis externa-media have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.88, Diagnostic Code 6210 (2013).  

7.  The criteria for an initial rating in excess of 10 percent for sinusitis/allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6513, 6522 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").


Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim for service connection was received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in September 2006.  Although the September 2006 letter was not issued prior to the decision on appeal, the Veteran's claims were readjudicated in the July 2007 statement of the case (SOC) and supplemental SOCs (SSOCs) issued in May 2012 and March 2013.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The claims for higher initial ratings for the service-connected degenerative arthritis of the spine, recurrent otitis externa-media, and sinusitis/allergic rhinitis are downstream issues, which were initiated by a notice of disagreement (NOD).  The Court has held that, as in this case, once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional VCAA notice.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and post-service records from military facilities.  The Veteran was also provided with VA examinations in conjunction with his claims in April 2005 and February 2011.  As will be discussed below, the VA examinations evaluating the Veteran's service-connected lumbar spine disability, recurrent otitis externa-media, and sinusitis/allergic rhinitis, are not entirely responsive to the rating criteria.  The April 2005 VA examination addressing the Veteran's claimed Lyme disease is also not fully responsive as to whether he experiences current residuals of Lyme disease.  Generally, when VA undertakes to provide a VA examination or obtain a VA opinion, even if not statutorily obligated to, it must ensure the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   However, as will be addressed further below, the Veteran was scheduled for additional VA examinations in conjunction with his claims, but, without good cause, failed to report.  Therefore, the claims must be evaluated on the evidence of record.  See 38 C.F.R. § 3.655(b).  

In August 2010, the Board remanded the case to afford the Veteran new VA examinations to evaluate the current severity of his back disability, recurrent otitis externa-media, and sinusitis/allergic rhinitis and to obtain etiological opinions regarding the relationship between his claimed lupus, Lyme disease, and depression and service.  The Board instructed that the AOJ should ensure that all Tri-Care and Clinton Medical Center records had been requested and received and the Veteran should be provided with the necessary authorizations for the release of any treatment records not already associated with the claims file.  

In September 2010, the Appeals Management Center (AMC) asked the Veteran to complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), to allow it to obtain records from Tri-Care and Clinton Medical Center.  He did not, however, subsequently return a release to allow VA to request records from either of these providers.  The Veteran's June 2010 testimony indicates that the records from Clinton Medical Center consisted of a sleep study pertinent to the claim for service connection for depression which, as indicated, is being granted.  

While the Veteran indicated during his June 2010 hearing that he had received treatment via Tri-Care which is pertinent to the claims on appeal (other than depression), he has not submitted a release to allow VA to obtain these records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In obtaining records in the custody of a Federal department or agency, if necessary, a claimant must authorize the release of existing records in a form acceptable to the custodian or agency holding the records.  38 C.F.R. § 3.159(c)(2)(ii).  The claims file does contain post-service records from military medical facilities, dated from June 2002 to October 2004, and the February 2011 VA spine examination report includes the report of a June 2006 MRI of the lumbar spine and an August 2008 X-ray of the thoracic spine.  However, because the Veteran has failed to return a release to obtain additional records through Tri-Care, additional action is not required.  A claimant has the responsibility to present and support a claim for benefits under laws administered by VA. 38 U.S.C.A. § 5107(a).  While VA has a duty to assist the veteran in substantiating his claim, that duty is not a one- way street.  Woods v. Gober, 14 Vet.App. 214, 224 (2000).

Subsequent to the August 2010 remand, the Veteran was afforded VA examinations to evaluate his claimed depression and his service-connected back disability, recurrent otitis externa-media, and sinusitis/allergic rhinitis.  The Veteran failed to report for a VA infectious disease examination in December 2010.  In a September 2011 deferred rating decision, the AMC indicated that an immunology examination was needed to evaluate the claim for Lyme disease.  The Veteran failed to report for a VA examination in November 2011.  A February 2012 deferred rating decision notes that the Veteran had previously asked to be advised of VA examinations via fax.  It was requested that the examination be rescheduled and the Veteran be provided notice by letter and fax.  The AMC subsequently attempted to schedule the Veteran for an infectious diseases examination to evaluate his claims for service connection for lupus and Lyme disease; however, no examination was completed and the record reflects that the Veteran did not respond to a pre-appointment letter or call.  

In December 2012, the Board again remanded the claims, finding that the VA examinations for depression, back disability, otitis externa-media, and sinusitis/allergic rhinitis were not sufficient for appellate review.  The Board noted that the VA spine examiner did not inquire as to whether the Veteran had flare-ups of low back pain and the VA ear and sinus examiner did not inquire as to whether the Veteran experienced swelling, scaling, or drainage in his right ear and did not indicate how frequently the Veteran experienced sinusitis.  The Board noted that the Veteran had not been provided with the requested examination to evaluate his claimed lupus and Lyme disease.  These claims were remanded to afford the Veteran new examinations.  

In a January 2013 letter, the AMC advised the Veteran that the VA facility closest to him would be scheduling him for a VA examination.  The AMC informed the Veteran that when a claimant, without good cause, fails to report for an examination or reexamination, the claim would be rated on the evidence of record, or even denied.  The AMC provided examples of good cause for failure to report.  An annotation on the January 2013 VA examination request indicated that the Veteran failed to report for his scheduled examinations.  

The Veteran's address as reported in the January 2013 VA examination request was correct.  A presumption of regularity attaches to the mailing of notice of the examinations, as the providing facility is charged with notification duties.  See VA Adjudication Procedures Manual M21-1MR, III.iv.3.B.14.d; see also Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).  

There is no indication that VA failed to comply with its duty to notify the Veteran of his examinations scheduled pursuant to the December 2012 remand, and there is no evidence that the presumably mailed notices of examination were returned as undeliverable.  Although, in a February 2014 Informal Hearing Presentation (IHP), Veterans of Foreign Wars asked that the Veteran be provided another chance to report for VA examinations, no reason was provided for his earlier failure to report.  Pursuant to 38 C.F.R. § 3.655, when a Veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and he fails to provide good cause for this failure to report, the claim shall be rated based on the evidence of record, and as such, could result in denial of the claim.  See 38 C.F.R. § 3.655(b).  Examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655(a).  The Veteran failed to report for the VA examinations scheduled in January 2013, and has failed to provide any explanation for his failure to report.  Therefore, his claims will be rated on the evidence currently of record.  See 38 C.F.R. § 3.655(b).  As stated, the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods, 14 Vet. App. at 224; see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA). 

In light of the above, all reasonable efforts have been undertaken to comply with the December 2012 remand directives and, therefore, there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The April 2005 VA sinus and allergies examiner indicated review of a CAT scan and sinus X-ray recently performed by an ear, nose, and throat (ENT) specialist.   The actual reports of these studies are not of record; however, the VA examiner reviewed these studies and indicated that they showed only mild ethmoid sinusitis.  As the results of these studies have been included in the VA examination report, remand to obtain copies of the studies themselves would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In his June 2006 NOD, the Veteran asserted that evidence from his private physician showed a left deviated septum with objective findings of inflamed and boggy mucosa indicating obstruction.  In his September 2007 VA Form 9, the Veteran indicated that, in regard to his low back disability, he had been unable to work for over 90 days during the past year and had been able to only partially work for 60 days and had filed an insurance claim for disability coverage.  Records regarding a deviated septum from the Veteran's private physician and his disability insurance claim have not been associated with the claims file; however, in an October 2004 letter, the RO advised the Veteran that, if he wanted VA to obtain any medical reports for him, he should complete and return an attached VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA).  In January 2005, the Veteran returned the VA Form 21-4142, noting that all information was in his medical records.  

The September 2010 letter from the AMC advised the Veteran that he should complete and return an enclosed VA Form 21-4142 for records from Tri-Care and Clinton Medical Center and any other private physician who had treated his degenerative arthritis of the spine, recurrent otitis externa-media, chronic sinusitis, bronchial asthma, pseudofolliculitis barbae, lupus erythematosus of the face, Lyme disease, and depression, so that his treatment information could be obtained.  The Veteran has not submitted a release to allow VA to obtain records regarding a deviated septum from his private physician or regarding his disability insurance claim.  Because VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received, and because the Veteran has not provided a release form to allow VA to obtain these records, no further action in this regard is warranted.   




In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing, the undersigned Veterans Law Judge did not specifically discuss the criteria necessary to establish service connection for Lyme disease.  However, the Veteran's representative did ask questions pertinent to the relationship between the Veteran's claimed disabilities and service.  The undersigned also did not specifically discuss the criteria necessary to establish higher ratings for the service-connected lumbar spine disability, recurrent otitis externa-media, and sinusitis/allergic rhinitis.  However, the Veterans Law Judge and the Veteran's representative did ask questions regarding the severity of the Veteran's disabilities.  As the Veteran's testimony during the hearing addressed the relationship between his claimed disabilities and service and the severity of his service-connected lumbar spine disability, recurrent otitis externa-media, and sinusitis/allergic rhinitis, the questions for consideration here, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  The undersigned sought to identify any pertinent evidence that was not associated with the claims file.  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the June 2010 hearing.  Moreover, the Veteran has not alleged that there were any deficiencies in the hearing under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98. Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the June 2010 hearing.  

Significantly, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the extensive efforts to develop the Veteran's claims, discussed above, the Board finds no deficiency in the Board hearing or in development of the claims.  See id. 

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Analysis - Service Connection

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997)(holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Lupus

In his June 2006 NOD, the Veteran argued that, according to the Merck Manual, lupus (systemic lupus erythematosus or SLE), is a chronic disease, and service connection was warranted because he had this condition during service and current evidence continued to show a diagnosis.  During the June 2010 hearing, the Veteran testified that he was first diagnosed with lupus after service when he had a butterfly-shaped rash on his face.  

The evidence indicates that the Veteran has been diagnosed with lupus erythematosus during the pendency of the claim and lupus was manifested to a compensable degree within one year of separation from service.  Therefore, resolving all reasonable doubt in favor of the Veteran, service connection is granted.  

Service connection can be granted for certain chronic diseases, including systemic lupus erythematosus, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

The evidence is at least evenly balanced regarding whether the Veteran's lupus was manifested to a compensable degree within one year of separation from service and, therefore, service connection is granted.  

Service treatment records reflect that, in September 2001, the Veteran was evaluated for a rash to his elbows, face, and thighs.  The assessment was pruritic rash of questionable etiology.  The differential diagnoses included discoid lupus and cutaneous systemic lupus erythematosus.  

In October 2001, the Veteran presented with complaints of joint pain and poor circulation.  The clinician noted that he had had several tick bites in April, with some of the ticks on for more than two to three days.  The clinician reported that the Veteran had an interesting constellation of symptoms associated with tick exposure, to include bilateral arthritis of the ankles and wrists as well as weakness.  The clinician observed that the Veteran had been treated for Lyme disease with doxycycline twice, and had a persistent rash, weakness, and malaise.  He commented that the differential diagnoses would possibly include Lyme disease and systemic lupus erythematosus.  He was referred to dermatology for a possible biopsy.  In an October 2001 Report of Medical Assessment later that month, the Veteran reported that he had been treated for Lyme disease and had been told he might have lupus.  He indicated that he was to have a biopsy later that day.  

A June 2002 record includes an impression of lupus rash.  The Veteran was referred to the ear, nose, and throat (ENT) clinic for laser skin resurfacing.  A September 2002 record includes an assessment of lupus.  An October 2002 record reports that the Veteran complained of joint pain and gave a history of lupus for two years.  The assessment was lupus.  The Veteran presented in February 2004 with a complaint of left shoulder pain.  He gave a history of lupus.  The assessment was shoulder pain, most likely secondary to systemic lupus erythematosus.  A July 2004 record also includes an assessment of lupus.  

On VA neurological examination in April 2005, the Veteran reported that he had intermittent numbness and pain in his legs and occasionally his arms, which began about five years earlier.  He stated that, at that time, he had skin lesions which led to a diagnosis of both lupus and Lyme disease, and he had been treated for both.  He reported that he continued to experience episodes lasting a couple of weeks at a time of numbness, tingling, and aching in his legs, occasionally accompanied by pain in the back of his arms.  The diagnosis was intermittent neuropathy.  

On VA skin examination in April 2005, the Veteran reported noticing about five years earlier that the skin on his face started turning black or dark around his cheek areas, like a butterfly.  He reported being told that this was lupus erythematosus.  He indicated that he was presently fine except for one discolored spot but, as far as his face, his symptoms were completely gone.  The Veteran asserted that he had a problem of secondary changes of lupus arthritis.  The examiner indicated that there were no symptoms due to lupus on the face and commented that the lupus erythematosus skin changes had completely cleared up, with no evidence of any lupus or discoloration of the skin on the cheek or nasal area.  The examiner added that there was no evidence of any skin disease anywhere on the body.  The pertinent diagnosis was lupus erythematosus of the face.  

Because of the Veteran's failure to report for a VA examination scheduled pursuant to the Board's December 2012 remand, the claim must be evaluated based on the evidence of record.  38 C.F.R. § 3.655(b).  This evidence indicates that the Veteran was diagnosed with lupus within one year after separation from service, as reflected in the June and October 2002 treatment records.  Although these records did not specifically characterize this as systemic lupus erythematosus, this was included among the differential diagnoses for the Veteran's condition in September and October 2001 and the February 2004 record suggests that the Veteran had systemic lupus erythematosus.  During treatment in August 2004, the Veteran gave a history of Lyme disease/lupus since 2000 and the physician noted that the history of lupus/Lyme disease was questionable; however, considering the other findings of lupus referenced above, the evidence is at least evenly balanced with regard to whether the Veteran had lupus within one year of separation from service.  

Systemic lupus erythematosus is evaluated pursuant to Diagnostic Code 6350, which provides a 10 percent rating for exacerbations occurring once or twice a year or lupus which is symptomatic during the past two years.  38 C.F.R. § 4.88b, Diagnostic Code 6350.  In light of the fact that the Veteran had a lupus rash which warranted laser resurfacing within one year of separation from service, his lupus was symptomatic and, therefore, manifested to a compensable degree.  

Although the Veteran was asymptomatic during the April 2005 VA skin examination, as the examiner indicated that the lupus erythematosus skin changes had completely cleared up, he nevertheless diagnosed lupus erythematosus of the face.  Resolving all doubt in favor of the Veteran, this April 2005 diagnosis satisfies the requirement for a current disability.  While the April 2005 VA examiner did not indicate whether the Veteran had systemic lupus erythematosus, or some other type of lupus erythematosus, the Board will resolve all doubt on this point in favor of the Veteran.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 964 (defining various types of lupus erythematosus).  


The April 2005 VA examiner indicated that the Veteran had complaints of secondary changes of lupus arthritis, which would be addressed by another examiner.  The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, while the April 2005 VA examiner diagnosed lupus erythematosus of the face, in light of the earlier records suggesting that the Veteran had symptoms related to lupus affecting other parts of the body, including the joints, the Board has recharacterized the claim (previously characterized as entitlement to service connection for lupus erythematosus of the face), as reflected on the title page.  

The evidence indicates that the Veteran has been diagnosed with lupus erythematosus during the pendency of the claim and the July 2004 assessment of lupus is proximate to the filing of his September 2004 claim, and lupus was manifested to a compensable degree within one year of separation from service.  Resolving all reasonable doubt in favor of the Veteran, service connection is warranted.  

The Board does not express any opinion as to the severity of the lupus erythematosus.  The assignment of a disability rating is to be considered separately from the matter of entitlement to service connection.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).  Therefore, the RO will later determine in the first instance an appropriate disability rating to assign the Veteran's lupus erythematosus.
  
Lyme disease

The claim for service connection for Lyme disease must be denied, because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.  Additionally, there is no competent, probative evidence of a nexus between any claimed residuals of Lyme disease and service.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

During an April 2005 VA general medical examination, the Veteran reported that he had bull's eye skin rashes of the right leg and face in 2000.  The examiner stated that, because of the Veteran's multiple joint pains and history of Lyme disease in the past, blood tests were being ordered to substantiate these diagnoses.  Despite including the results of various blood tests in the examination report, the pertinent diagnosis was Lyme disease in the past.  Service treatment records indicate the presence of Lyme disease in service, as while being evaluated for a rash to his elbows, face, and thighs in September 2001, the clinician noted that the Veteran had been treated for Lyme disease.  In October 2001, the Veteran presented with complaints of joint pain and poor circulation.  The clinician noted that he had had several tick bites in April, with some of the ticks on for more than two to three days.  The clinician reported that the Veteran had an interesting constellation of symptoms associated with tick exposure, to include bilateral arthritis of the ankles and wrists as well as weakness.  The clinician observed that the Veteran had been treated for Lyme disease with doxycycline twice, and had a persistent rash, weakness, and malaise.  He commented that the differential diagnoses would possibly include Lyme disease and systemic lupus erythematosus.  Despite the references to in-service treatment for Lyme disease, a June 2001 test for Lyme disease was negative.  

While the Veteran was diagnosed with Lyme disease in the past on April 2005 VA examination, and he was treated for Lyme disease during service, a successful service connection claim requires evidence of a current disability at the time of claim, as opposed to some time in the past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  Findings of Lyme disease as late as in October 2001, almost three years prior to the Veteran's September 2004 filing of his claim for service connection, would not satisfy the requirement of a current disability, nor are they so proximate to the filing of the September 2004 claim that they may constitute evidence of a current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

An August 2004 record reports that the Veteran had a history of Lyme disease/lupus since 2000; however, a reading of the record in its entirety reflects that this appears to be the Veteran's own report of his history, as the physician indicated that the history of lupus/Lyme disease was questionable and noted that an October 2001 Lyme disease antibody test was negative.  Lyme disease was not diagnosed on that date.  The Veteran's report of a history of Lyme disease since 2000, therefore, does not constitute competent evidence of Lyme disease proximate to the filing of the present claim for service connection so as to satisfy the requirement of a current disability.  See Leshore v. Brown, 8 Vet App. 406, 409 (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).  The Veteran is not competent to diagnose Lyme disease, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).

During the June 2010 hearing, the Veteran reported that he had been diagnosed with rheumatoid arthritis, lupus, and Lyme disease interchangeably, but indicated that his present diagnosis was unclear.  Service connection for lupus erythematosus has been granted, and there is no evidence of a diagnosis of rheumatoid arthritis at any time during the pendency of or proximate to the present claim for service connection.  




The Veteran has asserted that he has experienced residuals of Lyme disease related to service, arguing in his June 2006 NOD that his Lyme disease occurred in service and resulted in chronic residuals such as fatigue, multiple joint pains, and severe sleep disturbances.  On VA neurological examination in April 2005, the Veteran reported that he had intermittent numbness and pain in his legs and occasionally his arms, which began about five years earlier.  He stated that, at that time, he had skin lesions which led to a diagnosis of both lupus and Lyme disease, and he had been treated for both.  He reported that he continued to experience episodes lasting a couple of weeks at a time of numbness, tingling, and aching in his legs, occasionally accompanied by pain in the back of his arms.  The diagnosis was intermittent neuropathy.  

The Veteran is competent to describe symptoms which are capable of his lay observation, such as fatigue, joint pain, and sleep disturbances.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  The question of whether the Veteran's present symptoms are residuals of Lyme disease is complex in nature and the Veteran does not have or claim to have any specialized knowledge in the field of medicine.  The Board therefore finds that the question of whether he presently experiences residuals of Lyme disease is beyond his competence.  

There is no competent, probative evidence of a nexus between any claimed residuals of Lyme disease and service, nor has the Veteran identified such evidence.  Rather he testified in June 2010 that no doctor had given him an opinion that his joint pain was related to service.  The Board remanded the claim in August 2010 and December 2012 to obtain a medical opinion addressing whether the Veteran had diagnoses of rheumatoid arthritis, lupus, or Lyme disease and, if so, whether any of these diagnoses were related to service, including an in-service diagnosis of Lyme disease; however, the Veteran has failed to report for a VA examination.  The findings from such examination may have been helpful to his claim.  Because the claim must be evaluated based on the evidence of record pursuant to 38 C.F.R. § 3.655, and because there is no competent and probative evidence of a nexus between the claimed residuals of Lyme disease and service, service connection cannot be established.  

For all the foregoing reasons, the claim for service connection for Lyme disease is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Depression

The evidence is at least evenly balanced as to whether the Veteran has current major depressive disorder that is related, at least in part, to his service-connected back disability and, therefore, service connection is warranted.  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

A February 2011 VA examination reflects an Axis I diagnosis of major depressive disorder, recurrent, moderate.  That examination report indicates that the examiner was asked to provide an opinion as to whether the Veteran had a diagnosis of depression or any other mental disorder and, if so, whether it was etiologically related to his fatigue in service and/or secondary to his service-connected disorders (listed as impairment of the clavicle or scapula, facial scars, sinusitis tinnitus, and degenerative arthritis of the spine).  The Veteran stated that, after a 2005 sleep study, he began to recognize that he likely suffered from symptoms of depression secondary to chronic pain and lack of recognition for his achievements.  The examiner noted that the Veteran had significant medical disorders, specifically, chronic back pain, chronic shoulder pain, sinusitis (severe allergies), and tinnitus.  She added that his record indicated that he had a history of lupus versus Lyme disease beginning in 2001, although he tested negative for Lyme disease in June 2001.  The Veteran reported that chronic pain exacerbated his symptoms of depression and the examiner noted that he had been experiencing pain for 30 years due to an injury early during service.  

The examiner indicated that the Veteran reported that his symptoms of depression began in 1994 due to chronic fatigue and a lack of recognition at work, possibly due to discrimination.  She commented that it was impossible to say without resorting to mere speculation whether his symptoms of depression were caused by sleep disturbance and fatigue, as these are also symptoms of depression.  She added that the Veteran's records indicated that he had a history of lupus versus Lyme's disease which can also be associated with fatigue and symptoms of depression.  She concluded by indicating that it was more likely than not that the Veteran's symptoms of depression were at least in part related to and maintained by his longstanding chronic pain.   

The February 2011 VA examiner, who reviewed the claims file, opined that the Veteran's symptoms of depression were, at least in part, related to his longstanding chronic pain.  While she did not specifically indicate whether this pain was related to service-connected disability, a reading of the examination report in its entirety suggests that this pain was, at least in part, related to service-connected disability.  In this regard, the examiner noted that the Veteran's significant medical disorders included chronic back pain and chronic shoulder pain.  The Veteran is service-connected for degenerative arthritis of the spine as well as a right shoulder disability, and, in regard to the Veteran's reported that he experienced chronic pain which exacerbated his symptoms of depression, the examiner observed that he had been experiencing pain for 30 years due to an injury early during service.  

The Veteran's service treatment records include a September 1982 record reporting that he had been in the hospital for three days a week earlier because of back pain after falling on ice.  The assessment was resolving lumbosacral strain.  The service treatment records include subsequent complaints regarding and treatment for back pain and include a form completed in September 1997 in which the Veteran reported that he had been diagnosed with chronic back problems and noted that he had fallen and twisted his lower back and had experienced problems from 1981 to the present.  During physical therapy treatment in September 2004, the Veteran reported that he had had low back pain for 20 years, with the first episode caused by a fall on his back.  

Reading the examination report in its entirety, considering that the examiner had been asked to provide an opinion regarding the etiological relationship between any diagnosed mental disorder and the Veteran's service-connected disorders, that she listed chronic back pain among his significant medical disorders, and that her comment that the Veteran had been experiencing pain for 30 years due to an injury early during service was made in conjunction with the Veteran's report that chronic pain exacerbated his symptoms of depression, the Board finds that the examiner's conclusion that it was more likely than not that the Veteran's symptoms of depression were at least in part related to and maintained by his longstanding chronic pain included pain from his service-connected back disability.  

Because the evidence is at least evenly balanced as to whether the Veteran has current major depressive disorder that is related, at least in part, to his service-connected back disability service connection is warranted.  The RO will assign an appropriate effective date and a disability rating. 


Analysis - Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


Degenerative arthritis of the spine

The Veteran's service-connected low back disability has been evaluated pursuant to Diagnostic Code 5242-5237; however, the actual criteria for rating disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  That formula provides for assignment of a rating of 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm or guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Although 38 C.F.R. § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  See 38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell, 25 Vet. App. at 43, quoting 38 C.F.R. § 4.40.

Considering the pertinent evidence, the Board finds that a rating in excess of 10 percent for the service-connected lower back disability, prior to February 11, 2011 is not warranted.  

The evidence during this period reflects forward flexion to 75 degrees and combined range of motion of more than 120 degrees (flexion to 75 degrees, extension to 25 degrees, right and left lateral rotation each to 25 degrees, and rotation (presumably right and left) to 25 degrees), as indicated on VA examination in April 2005.  While September 2004 physical therapy records note limited lumbar spine range of motion, range of motion testing, in degrees, was not reported.  Although a September 2004 physical therapy record, dated two weeks prior to the effective date of the grant of service connection, reports increased lordosis and mild levoscoliosis, and the physical therapist noted that there was voluntary guarding with tenderness to palpation, bilaterally, at the L4 through S1 paraspinals, the physical therapist did not indicate that the Veteran had guarding severe enough to result in an abnormal spinal contour.  Significantly, on VA examination in April 2005, gait and posture were normal and there was no localized tenderness of the lumbosacral spine.  As the evidence does not reflect forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal  gait or abnormal spinal contour, a higher rating prior to February 11, 2011, pursuant to the General Rating Formula, is not warranted.  

Regarding the evaluation of this disability since February 11, 2011, on VA examination in February 2011, forward flexion of the thoracolumbar spine was from 0 to 50 degrees.  As the evidence does not reflect forward flexion limited to 30 degrees or less, or ankylosis, a higher rating since February 11, 2011, pursuant to the General Rating Formula, is not warranted.  

The Board has considered the Veteran's functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 during both periods; however, on VA examination in April 2005, there was no pain on range of motion testing nor was there loss of motion after repetitive motion.  The examiner noted that there was no evidence of additional limitation either due to pain, loss of motion, incoordination, weakness, flare-up, or lack of endurance after repetitive motion.  Similarly, during the February 2011 VA examination there was no objective evidence of pain on active range of motion of the thoracolumbar spine.  There was also no objective evidence of pain following repetitive motion and there were no additional limitations after three repetitions of range of motion testing.  While there was pain with motion, bilaterally, on examination of the thoracolumbar sacrospinalis, pain itself does not rise to the level of functional loss.  See Mitchell, 25 Vet. App. at 38.  The Court has held that pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  The February 2011 VA examiner stated that there was no objective evidence of pain on range of motion testing, nor was there additional limitation after repetitive testing.   

The Veteran indicated in his June 2006 NOD that, since retirement from service, he had experienced frequent flare-ups of low back pain causing the need for complete bed rest and testified in June 2010 that he experienced flare-ups of increased back pain about four or five times a year, including episodes where his pain was so severe that he had to lie down.  He testified that he could not walk during flare-ups.  Despite the Veteran's reported limitations during flare-ups, both the April 2005 and February 2011 VA examinations report no additional limitations after repetitive range of motion testing.  Because of the Veteran's failure to report for a VA examination scheduled pursuant to the December 2012 remand, the claim must be evaluated based on the evidence of record pursuant to 38 C.F.R. § 3.655.  This evidence does not demonstrate functional impairment which resulted in limitation of motion more nearly approximating flexion limited to 60 degrees or less or combined range of motion to 120 degrees or less prior to February 11, 2011 or flexion limited to 30 degrees or less since February 11, 2011.  Therefore, higher ratings are not warranted under the DeLuca criteria.  

Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected low back disability. Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function. See 38 C.F.R. § 4.124a.

The Veteran has, at times, reported neurological symptoms in his lower extremities.  In August 2004, he complained of back pain and numbness in both legs.  The assessment was sciatic pain, on the left more than the right.  During physical therapy treatment in September 2004, the Veteran reported sharp pain in his low back with intermittent numbness and tingling in his legs.  Despite this report, deep tendon reflexes were 2+ and strength was 5/5 in the bilateral lower extremities.  During the June 2010 hearing, he reported that he did not have shooting pain down his legs, but his legs did sometimes feel like they were on fire.  

However, on VA spine examination in April 2005, the Veteran denied any radicular symptoms and any bowel or bladder dysfunction.  Straight leg raising was negative and there was no motor weakness, atrophy, or radicular neurological deficit present.  Sensory perception and deep tendon reflexes were bilaterally equal and symmetrical.  During the June 2010 hearing, the Veteran testified that he did not have any bowel or bladder dysfunction and on VA examination in February 2011, he denied a history of urinary or fecal incontinence, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness and denied radiation of his pain.  On VA examination in February 2011, reflex testing revealed normal knee jerks and plantar reflexes.  Ankle jerks were hypoactive.  The sensory examination findings indicate that no nerves in either the right or left lower extremity were affected and there were no dysesthesias.  Position sense, and sensation for vibration, pain or pinprick, and light touch were each normal, bilaterally.  Motor examination revealed active movement against full resistance in both lower extremities.  

Despite the diagnosis of sciatic pain in August 2004, in light of the above, in particular the normal deep tendon reflexes and strength testing in September 2004; the Veteran's April 2005 denial of any radicular symptoms with examination findings of no motor weakness, atrophy, or radicular neurological deficit present at that time; and the Veteran's February 2011 denial of numbness, paresthesias, leg or foot weakness, and radiation of his pain, with examination findings of normal knee jerks and plantar reflexes, normal motor examination, and sensory examination findings indicating that no nerves in either the right or left lower extremity were affected, the evidence since September 15, 2004 (the effective date of the grant of service connection) does not reflect that the Veteran's service-connected lumbosacral spine disability has been manifested by any separately compensable neurological manifestation either prior to or since February 11, 2011.   

Although a June 2006 MRI of the lumbar spine included in the February 2011 VA examination report was normal, an August 2004 MRI of the lumbar spine revealed mild facet degenerative changes at L4-5 and L5-S1; the April 2005 VA examiner diagnosed chronic lumbar strain and degenerative disease of the lumbar spine; and the February 2011 VA examiner indicated that the Veteran experienced incapacitating episodes due to intervertebral disc syndrome.  Accordingly, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is for consideration.  

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Higher ratings are warranted for incapacitating episodes of longer durations.  For purposes of evaluation, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician. 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.

While the Veteran reported in June 2006 that he experienced frequent flare-ups of low back pain causing the need for complete bed rest, he testified in June 2010 that he had been prescribed bed rest by a doctor for his back condition more than 20 times over the course of 20 years but, in the past year, he had not been prescribed bed rest by a doctor.  The February 2011 VA examiner stated that the Veteran experienced incapacitating episodes due to intervertebral disc syndrome and the Veteran reported that he had incapacitating episodes of spine disease occurring three to four times in the past year, each lasting for two to three days.  He stated that he generally did not seek medical advice during an episode.  

There are no treatment records since the effective date of the grant of service connection documenting that the Veteran has been prescribed bed rest for intervertebral disc syndrome by a doctor, and his statement that he generally did not seek medical advice during an episode during an episode of spine disease suggests that, even if he placed himself on bed rest, as indicated, such bed rest was not prescribed by a doctor.  Of note, the Veteran testified in June 2010 that he had not been prescribed bed rest by a doctor in the past year.  Even assuming, for the sake of argument, that the Veteran's February 2011 report of incapacitating episodes occurring three to four times in the past year and lasting for two to three days each, did require bed rest prescribed by a physician, this would equate to only 12 days, less than two weeks.  

As there is no evidence of incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks during a 12-month period prior to February 11, 2011, or of at least four weeks during a 12-month period since February 11, 2011, the criteria for higher ratings under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are also not met.

For all the foregoing reasons, an initial rating in excess of 10 percent prior to February 11, 2011 or a rating in excess of 20 percent since February 11, 2011 is not warranted.  

Recurrent otitis externa-media

The Veteran's recurrent otitis externa-media is rated as 0 percent disabling under Diagnostic Code 6210.  This diagnostic code provides a 10 percent rating for chronic otitis externa with swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  38 C.F.R. § 4.88, Diagnostic Code 6210.  

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.

Considering the pertinent evidence of record, the Board finds that a compensable rating for recurrent otitis externa-media is not warranted.

On VA examination in April 2005, the Veteran described ear pain for which he would have to go to the doctor, occurring about twice a year.  He stated that this was treated with eardrops, and sometimes with antibiotics.  He reported that his symptoms would usually last for about a week and then get better.  On examination, both auricles were normal without deformity.  There was some scaling and slightly inflamed skin of the right external auditory canal, but the external auditory canals were otherwise without edema, scaling, or discharge.  The tympanum on both sides showed no evidence of infection, cholesteatoma, or fluid and the mastoids were without discharge or cholesteatoma.  The pertinent diagnosis was recurrent otitis externa-media, treated and got better.  During a VA audiological examination performed the same date, the Veteran reported an earache occurring from time to time and an occasional feeling of being off balance, but denied all other otologic symptoms.  

During the June 2010 hearing, the Veteran testified that, once to several times a year, he would be unable to hear out of his right ear and had to get his ear cleaned out by a clinician because his ear canal was severely eroded.  He testified that he had a lot of itching in his ear, and he was not sure that he would call it swelling.  He reported that this itching was treated with ear drops.  In terms of frequency, he reported that he usually needed drops to treat the itching in his ear when he was starting to lose hearing because of the blockage in the ear canal.  He indicated that he had excessive wax and a "pus or milky like substance that its [sic] almost like a mesh" which had to be cleaned out of his ears.  He testified that he had noticed scaling in his ear canal.  The Veteran's representative argued that an increased rating was warranted based on crusting, swelling, inflammation, and scaling.  

On examination in February 2011, the ear canals had debris, which was slightly excessive on the left and was much greater on the right.  The debris on the right occupied an invaginated portion of the lateral half of the canal that was lined by keratinous debris and very hard cerumen.  The tympanic membranes were intact and not inflamed.  The pertinent impression was chronic right otitis externa (keratitis obturans).  

The Veteran has, as he is competent to do, reported ear itching and described scaling and ear discharge during the June 2010 hearing.  The April 2005 VA examination report noted some scaling of the right external auditory canal.  Additionally, the Veteran's representative indicated during the June 2010 hearing that the Veteran's ear disability was manifested by swelling (although the Veteran indicated that he was not sure he would describe his condition as swelling).  However, the criteria for a 10 percent rating under Code 6201 are stated in the conjunctive and must all be met to warrant such rating. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  That is, the Veteran must manifest swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.




The evidence does not reflect that the Veteran has required frequent and prolonged treatment for his recurrent otitis externa-media.  Rather, he reported during the April 2005 VA examination that he would go to the doctor about twice a year for ear pain and stated that his symptoms usually lasted for about a week.  His June 2010 testimony indicates that treatment was required once to several times a year.  This evidence does not reflect frequent and prolonged treatment as required for a 10 percent rating under Diagnostic Code 6210.  Because of the Veteran's failure to report for a VA examination scheduled pursuant to the December 2012 remand, the claim must be evaluated based on the evidence of record pursuant to 38 C.F.R. § 3.655.  Because this evidence does not show that his recurrent otitis externa-media has been manifested by itching requiring frequent and prolonged treatment at any time since the effective date of the grant of service connection, a compensable rating pursuant to Diagnostic Code 6210 is not warranted.  

The Board has considered whether a compensable rating may be warranted pursuant to any other potentially applicable diagnostic code.  The Veteran has been diagnosed with otitis externa-media.  Diagnostic Code 6201 evaluates chronic nonsuppurative otitis media with effusion (serous otitis media) based on hearing impairment.  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).  

The results of above-described testing are charted on Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) and Table VII (Percentage Evaluations for Hearing Impairment).  See 38 C.F.R. § 4.85.  Table VIa (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of  the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R.  § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  

On audiometric testing on VA examination in April 2005, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
10
15
20
15
LEFT
5
15
10
10

Pure tone threshold averages were 15 decibels (dB) in the right ear and 10 dB in the left ear.  Speech discrimination scores on the Maryland CNC Word List were 94 percent in the right ear and 98 percent in the left ear.  

Applying the method for evaluating hearing loss to the results of the April 2005 VA examination reveals Level I hearing in each ear based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  This audiometric testing does not reflect an exceptional pattern of hearing impairment.  Therefore, even if the Veteran's recurrent otitis externa-media were to be evaluated pursuant to Diagnostic Code 6201, a compensable rating would not be warranted.  38 C.F.R. § 4.88, Diagnostic Code 6201.  

Diagnostic Code 6200 evaluates chronic suppurative otitis media, mastoiditis, and/or cholesteatoma, and provides a 10 percent rating during suppuration or with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200.  A Note following this diagnostic code directs separate evaluation for manifestations such as hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis or bone loss of skull.  38 C.F.R. § 4.87, Diagnostic Code 6200, Note.  

There is no evidence of suppuration or aural polyps since the effective date of the grant of service connection; rather, on VA examination in April 2005, both auricles were normal without deformity.  Other than some scaling and slightly inflamed skin in the right external auditory canal, the external auditory canals were without edema, scaling, or discharge; the tympanum on both sides showed no evidence of infection, cholesteatoma, or fluid; and the mastoids were without discharge or cholesteatoma.  The February 2011 VA examination makes no mention of either suppuration or aural polyps.  As indicated above, the Veteran does not experience compensable hearing loss.  The evidence does not reflect that the Veteran experiences any separately compensable manifestation of his service-connected recurrent otitis externa-media.  He is already service-connected for tinnitus.  While, during an April 2005 VA audiological examination, the Veteran reported an occasional feeling of being off balance, he denied all other otologic symptoms and the VA ear disease examiner, who evaluated the Veteran on the same day, noted that he had no history of any other ear problem, like a gait problem, and no secondary condition due to ear disease was present.  Accordingly, a compensable rating pursuant to Diagnostic Code 6200 is not warranted.  Additionally, the Board does not find that any other ear disease diagnostic code would be more appropriate for rating the Veteran's service-connected recurrent otitis externa-media.  

For all the foregoing reasons, an initial compensable rating is not warranted.  

Sinusitis/Allergic rhinitis

The Veteran's sinusitis/allergic rhinitis is evaluated as 10 percent disabling pursuant to Diagnostic Code 6513.  

The General Rating Formula for sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97.

Considering the pertinent evidence of record in light of the law, the Board finds that a compensable rating for sinusitis/allergic rhinitis is not warranted. The Veteran's sinusitis/allergic rhinitis has been manifested by complaints of nasal congestion, drainage, sinus headaches, and crusting.  In this regard, he reported during the April 2005 VA examination that he had nasal congestion with some drainage of clear mucus and a sinus headache.  He reported that he had watery, itchy eyes, and sometimes had swelling of the eyes.  The Veteran indicated that his symptoms were seasonal, occurring at least twice a year, usually in the spring and summer, but sometimes in the winter and fall, with symptoms lasting for about two months at a time.  In his September 2007 VA Form 9, the Veteran reported that, from the end of January through mid-July he had headaches, difficulty breathing, congestion, and severe dizziness because of his sinusitis and allergic rhinitis.  The Veteran testified in June 2010 that he had crusting and excess mucus flow in his nose and eyes and added that he experienced headaches as well as obstruction in his sinus passages from swelling.  He indicated that he had not undergone any surgery for his sinuses, although his physician told him he should get his nasal passages reconstructed.  During a February 2011 VA examination, the Veteran complained of nasal airway obstruction and described annual recurrence of rhinologic symptoms, primarily in the spring, including nasal airway restriction, serous rhinorrhea which was sometimes purulent, itching of the nose and eyes, epiphora, sneezing, postnasal drainage, and coughing, with symptoms usually occurring from mid-March to mid-June.   

Despite his reported complaints, the evidence does not reflect that the Veteran's sinusitis/allergic rhinitis has been manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment.  Rather, the Veteran indicated during the April 2005 VA examination that, while he had nasal congestion with some drainage of clear mucus, a sinus headache, watery, itchy eyes, and sometimes had swelling of the eyes, he denied having a history of any other severe problem, like sinus infections.  He reported that, when he went to the doctor, he was usually given allergy medication.  

Although, during the June 2010 hearing, the Veteran testified that between February and May he was almost totally incapacitated as a result of his sinusitis and had experienced incapacitating episodes, during which time he could not drive a car or basically function because it was very hard to breathe, there is no evidence that the Veteran has experienced three or more incapacitating episodes of sinusitis in a year requiring prolonged antibiotic treatment.  Rather, upon being asked whether he had been prescribed antibiotic treatment for his sinusitis/allergic rhinitis, the Veteran indicated that he had, but then asked, "Are you talking about like allergy medicines?"  He went on to report that he had been prescribed multiple medications and had had allergy shots.  During the February 2011 VA examination, the Veteran reported various treatments, including shots, antihistamines, a steroid spray, and a natural product, but did not report prolonged antibiotic treatment.  

The evidence also does not reflect that the Veteran's sinusitis has been manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The criteria for a 30 percent rating pursuant to the General Rating Formula for Sinusitis are conjunctive, not disjunctive; thus all criteria must be met.  See Melson, supra.  

Despite reporting headaches during the April 2005 VA examination and June 2010 hearing and in his September 2007 VA Form 9; reporting crusting during the June 2010 hearing; and indicating during the February 2011 VA examination that his nasal discharge was sometimes purulent, he described clear nasal discharge during the April 2005 VA examination.  Regardless, the evidence does not reflect pain, as required for a 30 percent rating pursuant to the General Rating Formula.  Rather, on VA examination in April 2005, the Veteran described nasal congestion with some drainage of clear mucus, a sinus headache, watery, itchy eyes, and occasional swelling of the eyes.  In his September 2007 VA Form 9, he described headaches, difficulty breathing, congestion, and severe dizziness from January through mid-July and, during the June 2010 hearing, he reported difficulty breathing, dizziness, crusting, excess mucus, obstruction in his sinus passages, and headaches.  

During the February 2011 VA examination, the Veteran described nasal airway restriction, serous rhinorrhea which was sometimes purulent, itching of the nose and eyes, epiphora, sneezing, postnasal drainage, and coughing.  Because of the Veteran's failure to report for a VA examination scheduled pursuant to the December 2012 remand, the claim must be evaluated based on the evidence of record pursuant to 38 C.F.R. § 3.655.  As this evidence does not reflect pain associated with the service-connected sinusitis/allergic rhinitis, a rating in excess of 10 percent under Diagnostic Code 6513 is not warranted.  

In his June 2006 NOD, the Veteran argued that his sinusitis and allergic rhinitis should be evaluated separately.  Diagnostic Code 6522 evaluates allergic or vasomotor rhinitis and provides a 10 percent rating for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  

The Veteran has reported nasal obstruction.  An April 2005 VA general medical examination report includes a diagnosis of left nasal deviation.  In his June 2006 NOD, the Veteran asserted that evidence from his private physician showed a left deviated septum with objective findings of inflamed and boggy mucosa indicating obstruction.  During the June 2010 hearing, he testified that he experienced obstruction in his sinus passages and he complained of nasal airway obstruction during the February 2011 VA examination.  

However, the April 2005 VA examiner reviewed a sinus X-ray and CAT scan and indicated that the sinus X-ray was essentially normal except for mild ethmoid sinusitis.  He added that the CAT scan showed mild ethmoid sinusitis.  CT scan of the sinuses obtained in conjunction with the February 2011 VA examination revealed chronic sinus changes of the ethmoid sinus and presumed postoperative changes status post prior nasoantral window.  There was mild right inferior maxillary sinus thickening.  The sphenoid and frontal sinuses were clear.  There is no evidence of polyps associated with the service-connected sinusitis/allergic rhinitis.  None of the radiological studies discussed in the April 2005 or February 2011 VA examination reports indicate more than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side, nor is there any other competent evidence of record indicating obstruction to this degree.  Because the claim must be evaluated based on the evidence of record, and because this evidence does not show that the Veteran's allergic rhinitis has been manifested by polyps or the degree of nasal obstruction contemplated in the criteria for a compensable rating pursuant to Diagnostic Code 6522, a separate compensable rating for allergic rhinitis is not warranted.  

For all the foregoing reasons, an initial rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.97, Diagnostic Codes 6513, 6522.  Additionally, the Board does not find that any other diagnostic code evaluating diseases of the nose and throat would be more appropriate for rating the Veteran's service-connected sinusitis/allergic rhinitis.  



All Disabilities

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  The Veteran's service-connected low back disability, recurrent otitis externa-media, and sinusitis/allergic rhinitis have not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321.  

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The first Thun element is not satisfied in regard to the service-connected low back disability.  This disability is manifested by signs and symptoms such as pain, limitation of motion, guarding, tenderness, and limitation with prolonged standing, walking, bending, stooping, and lifting heavy weight due to his chronic low back discomfort.  (See, e.g., September 2004 physical therapy record, and April 2005 and February 2011 VA examinations).  The Veteran has also reported fatigue, stiffness, spasm, an inability to bend, stoop, or pick up his grandchildren and an inability to walk during flare-ups.  (See, e.g., June 2010 hearing and February 2011 VA examination report).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  

The General Rating Formula for Diseases and Injuries of the Spine provides disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula specifically contemplates symptoms such as pain (whether or not it radiates), stiffness, and aching, as well as neurologic abnormalities.  The General Rating Formula further considers muscle spasm and tenderness.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's low back disability picture.  

In his September 2007 VA Form 9, the Veteran indicated that, in regard to his low back disability, he had been unable to work for over 90 days during the past year and had been able to only partially work for 60 days.  During the February 2011 VA spine examination, the Veteran reported that he had missed three weeks of work in the last 12-month period because of back pain.  

According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of time working from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Thus, even if his service-connected low back disability caused some interference with his employment, this alone would not be tantamount to concluding there was marked interference with employment, meaning above and beyond that contemplated by the assigned ratings.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating itself is recognition that industrial capabilities are impaired.  In short, there is nothing exceptional or unusual about the Veteran's lower back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore referral for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) in regard to this disability is not warranted.

The Veteran, to include via his representative, has reported that the recurrent otitis externa-media is manifested by pain, itching, scaling, discharge, crusting, and inflammation, and prevented him from working around noisy areas because this would result in severe ringing in both ears.  (See, e.g., April 2005 VA examination report, September 2007 VA Form 9, June 2010 hearing).  The Veteran is service-connected for tinnitus and receiving a 10 percent rating for that disability.  He has reported that his sinusitis/allergic rhinitis is manifested by nasal congestion, drainage, headaches, watery eyes, eye swelling, sleeplessness resulting from a septal deviation and rhinitis, the need for inhalers to assist in nasal breathing, dizziness, itching of the nose and eyes.  (See, e.g., April 2005 and February 2011 VA examination reports, June 2006 NOD, September 2007 VA Form 9, and June 2010 hearing).  Some of these symptoms are not specifically considered in the pertinent rating criteria.  Thus, the rating criteria do not adequately contemplate the Veteran's symptomatology regarding these disabilities.  

Extraschedular referral is not warranted for any of these disabilities, however, because step two of the Thun analysis is not satisfied.  These disabilities do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been frequently hospitalized for any of these conditions since the effective date of the grants of service connection and the record indicates that he has remained employed as he testified during the June 2010 hearing that he was self-employed and reported during a February 2011 VA mental disorders examination that he was presently working and had been in his job since 1999.  

Accordingly, marked interference with employment has not been shown.  As the second step of the Thun analysis is not met, referral for consideration of extraschedular rating is not warranted.

The Board has considered the benefit-of-the-doubt doctrine; however, for the foregoing reasons, the Board finds that the preponderance of the evidence is against assignment of a rating in excess of 10 percent prior to February 11, 2011 or in excess of 20 percent since February 11, 2011 for the service-connected low back disability, an initial compensable rating for recurrent otitis externa-media, or an initial rating in excess of 10 percent for sinusitis/allergic rhinitis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for lupus erythematous is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for Lyme disease is denied.

Service connection for depression, to include as secondary to a service-connected disability, is granted, subject to the laws and regulations governing the award of monetary benefits.

A higher initial rating for degenerative arthritis of the spine, evaluated as 10 percent disabling from September 15, 2004 to February 10, 2011 and as 20 percent disabling from February 11, 2011, is denied.

An initial compensable rating for recurrent otitis externa-media is denied.

An initial rating in excess of 10 percent for chronic sinusitis with a history of allergic rhinitis is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


